Citation Nr: 1039941	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  00-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a temporary total rating from June 1 to 
October 18, 2000, pursuant to 38 C.F.R. § 4.30.  

2.  Entitlement to an evaluation greater than 30 percent for post 
operative residuals of a total right knee replacement for the 
period from December 1, 2001 to June 25, 2008.

3.  Entitlement to an evaluation greater than 30 percent for post 
operative residuals of a total right knee replacement for the 
period beginning on and after June 26, 2008.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July and August 2000 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In December 2002, June 2004, and August 2004, the Board remanded 
this case for further development.

In August 2007, the Board granted a 10 percent rating for 
limitation of right knee flexion from September 12 to October 18, 
2000, and a separate 40 percent rating for limitation of right 
knee extension for that same time period.  For all other time 
periods covered by the appellate term prior to and after a total 
right knee replacement, entitlement to an increased evaluation 
for a right knee disorder was denied.  The Board also denied 
entitlement to a temporary total rating from June 1 to October 
18, 2000, pursuant to 38 C.F.R. § 4.30.  The Veteran appealed the 
August 2007 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2007, the RO implemented the 
above grants.  

In March 2009, the Court granted a Joint Motion for Remand.  The 
referenced increases were not disturbed.  Pursuant to the Joint 
Motion, in July 2009, the Board remanded the case for additional 
development.  The case has since returned to the Board.  

The Veteran was in receipt of a 100 percent schedular evaluation 
for his right knee disorder from April 30, 1997 to June 1, 2000; 
and from October 19, 2000 to December 1, 2001.  A 100 percent 
rating is the maximum schedular evaluation available.  Thus no 
case or controversy remains for those periods.  

As discussed below, the Board grants entitlement to a temporary 
total rating for the period from June 1 to October 18, 2000.  
Accordingly, the issues of what ratings are warranted for 
limitation of flexion and extension between September 12 and 
October 18, 2000 are moot, and no longer for consideration.  

The issue of entitlement to service connection for a back 
disability, secondary to service-connected disability, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to an evaluation greater than 30 percent 
for post operative residuals of a total right knee replacement 
for the period beginning on and after June 26, 2008 is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran underwent a revision of a right anterior cruciate 
ligament reconstruction in November 1999; the RO assigned a 100 
percent evaluation for the period to June 1, 2000 based on the 
need for convalescence.  

2.  Medical evidence of record suggests the November 1999 right 
knee surgery was a failure and that the Veteran was unable to 
resume work prior to his October 2000 total right knee 
replacement; resolving reasonable doubt in his favor, the 
disability picture for the period from June 1 to October 18, 2000 
more nearly approximates severe post operative residuals.  

3.  For the period from December 1, 2001 to June 25, 2008, 
objective evidence does not show right knee ankylosis, right knee 
extension limited to 30 degrees; or nonunion of the tibia and 
fibula with loose motion requiring brace; and the overall 
disability picture is not consistent with a finding of severe 
painful motion or weakness in the affected extremity.  


CONCLUSIONS OF LAW

1.  For the period from June 1, 2000 to October 18, 2000, the 
criteria for a temporary total rating based on the need for 
convalescence are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.30 (2009).  

2.  For the period from December 1, 2001 to June 25, 2008, the 
criteria for an evaluation greater than 30 percent for post 
operative residuals of a total right knee replacement are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5055, 5256, 5261, 
5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
August 2002, March 2003, March 2006, and August 2006 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain.  He was also provided notice how disability ratings 
and effective dates are determined.  The Veteran was notified of 
applicable rating criteria in the statement of the case and 
supplemental statements of the case.  The claim was most recently 
readjudicated in the July 2010 supplemental statement of the 
case.  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  

In the February 2009 Joint Motion for Remand, the parties agreed 
that the Board failed to discuss whether VA had complied with 
38 C.F.R. § 3.159(e) regarding the unavailability of records from 
the Social Security Administration.  In the July 2009 remand, the 
Board noted that VA attempted on multiple occasions to secure the 
Veteran's Social Security records.  In December 2006, the Social 
Security Administration informed VA that after an exhaustive and 
comprehensive search they were unable to locate the folder.  They 
also reported that the Veteran did not file for disability 
benefits, that the individual had been denied and that records 
were not available.  The Board directed that the Appeals 
Management Center (AMC)/RO provide the Veteran appropriate notice 
of VA's inability to secure these records.  

Despite the Joint Motion for Remand, in July 2009 the appellant 
amazingly reported that he never applied for Social Security 
benefits.  In August 2009, the RO notified the Veteran that it 
had been unable to obtain his Social Security records.  The 
Veteran was provided the opportunity to submit these records 
himself.  

Without addressing the propriety of the appellant agreeing to a 
Joint Motion to Remand the case to secure Social Security 
Administration records knowing full well that he had never 
applied for Social Security benefits, the Board finds that 
considering the extensive efforts made by VA to obtain available 
records from the Social Security Administration, and the 
Veteran's statement, that additional attempts to obtain such 
records, if any, are futile.  See 38 C.F.R. § 3.159(c)(2).  
Indeed, the entire exercise appears to have been a waste of 
already limited government resources.

The Board observes that VA made numerous attempts to obtain 
relevant records from the Office of Workers Compensation Programs 
(OWCP).  An August 2004 letter from OWCP indicates that no 
records may be released without a signed release from the 
employee.  Despite repeated requests, the Veteran has not 
provided the needed authorization and therefore, further efforts 
to obtain such records are not required.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.") 

In July 2010, the Veteran indicated that he had no other 
information or evidence to submit.  

The Veteran has been provided numerous examinations during the 
appeal period.  The Board acknowledges that records dated in June 
2008 suggest worsening symptoms.  That is, VA orthopedic note 
dated June 26, 2008 indicates that the Veteran would likely need 
a right knee revision with exchange of the polyethylene liner.  
On review, however, records and examinations prior to June 2008 
are sufficient and adequate for rating purposes.  As discussed in 
the remand portion below, the Board is requesting an additional 
examination to determine the current severity of the Veteran's 
right knee disability.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c). 

Analysis

Temporary total rating

As an initial matter, the Board stresses that the issue being 
decided, i.e., entitlement to an extended period of 
convalescence, is separate and distinct from the issue of 
entitlement to an increased rating, which is discussed in detail 
below.

The provisions of 38 C.F.R. § 4.30 govern convalescent ratings.  
This regulation provides that a total disability rating (100 
percent) will be assigned without regard to other provisions of 
the rating schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted, effective from 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first day 
of the month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30.  

In order to attain the temporary total disability rating, the 
Veteran must demonstrate that his service connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint or 
more.  38 C.F.R. § 4.30(a).

A total rating under this section may be extended as follows: (1) 
extensions of 1, 2 or 3 months beyond the initial 3 months may be 
made under paragraph (a)(1), (2), or (3) of this section; (2) 
extension of 1 or more months up to 6 months beyond the initial 6 
months may be made under paragraph (a)(2) or (3) of this section 
upon approval of the Veterans Service Center Manager.  38 C.F.R. 
§ 4.30(b).  

The Veteran underwent right knee surgeries at times between 1997 
and November 1999.  He underwent a revision of a right anterior 
cruciate ligament reconstruction in November 1999.  The Veteran 
was assigned a 100 percent evaluation for his right knee for the 
period from April 30, 1997 to June 1, 2000 based on the need for 
"convalescence."  

In a June 2001 statement, the Veteran reported that he was not 
able to function normally due to his knee condition.  He 
questioned how the VA could continue to deny a temporary total 
evaluation based on the need for convalescence when his VA 
physician recommended continuous convalescence.  He argued that 
his knee failed to improve following surgery, and that continued 
convalescence was warranted for the period in question.  The 
appellant stated that he had extreme difficulty ambulating and 
performing routine tasks, and that his right knee disorder had a 
significant impact on his daily life and his ability to gain and 
retain employment.  

In order to determine whether a continued convalescent rating was 
warranted, the Board must consider the medical evidence from 
approximately June 2000 until the Veteran's total knee 
replacement on October 19, 2000.  

A June 2000 statement from a VA orthopedic surgeon indicated the 
Veteran would be considered for a knee replacement and should be 
placed on a non duty status for the foreseeable future.  

At a July 2000 VA examination, active range of motion of the 
right knee was 0 to 130 degrees.  Sensation was decreased to 
pinprick and light touch over a patchy distribution of the right 
knee.  The muscle strength of the quadriceps and hamstrings was 
4-5/5.  The patellar apprehension test was positive.  The Apley's 
grinding test was positive.  There was pain on palpation over the 
medial, lateral, and popliteal areas of the knee.  There was 
intermittent crepitus on range of motion of the knee.  There was 
no edema or erythema, and no other bony abnormalities of the 
knee.  His gait was nonantalgic without the use of an assistive 
device and there was no limp.  There were no other focal 
neuromuscular deficits.  

The examiner indicated that clinically the Veteran had pain in 
the right knee with the diagnosis of a positive patellar 
apprehension and Apley grinding, pain on palpation of all the 
compartments.  An x-ray revealed findings which suggested that 
the appellant undergo a bone scan.  That bone scan showed 
increased radiotracer activity in the lateral femoral condyle and 
in the medial and lateral tibial plateaus.  Correlation with 
recent surgery was recommended.  

A VA progress note dated July 27, 2000 indicates that the Veteran 
was still unable to resume work due to persistent right knee 
pain, weakness, and instability.  The physician noted that the 
Veteran was still in convalescence status from the most recent 
surgery and that a right total knee replacement should be 
scheduled.  

At a September 2000 VA examination, the Veteran complained of 
constant right knee pain, which he rated a 10/10 on a scale of 0 
to 10.  He took medication for pain control, wore a hinged brace, 
and walked with a cane in the left hand.  The knee was grossly 
deformed with a moderate effusion present.  There was generalized 
laxity.  He was able to extend his knee without pain to -30 
degrees, but only able to flex to approximately 45 degrees until 
significant pain began.  The Veteran was scheduled for a total 
knee replacement and with the prior surgical failure, the 
examiner opined that the appellant would continue to need 
convalescence until he was well healed from his knee replacement.  
The examiner stated that there was no obvious new condition of 
the right knee and that this was a continuation of the prior 
conditions and failure of the November 1999 repair.  

The Board acknowledges that the July 2000 VA examination 
indicates an almost normal range of right knee motion.  There was 
no indication that the Veteran had incompletely healed surgical 
wounds, immobilization of a major joint, etc.  Notwithstanding, 
an outpatient note dated approximately two weeks later indicates 
persistent pain, weakness, and instability.  A VA examination in 
September 2000 showed significant findings, to include a greatly 
decreased range of motion, laxity, and the need for an assistive 
device.  On review, the preponderance of the evidence during the 
period from June 1 to October 18, 2000 indicates that the 
November 1999 surgery was a failure and that following this 
surgery, the Veteran was unable to resume work due to his 
symptoms and pending a total knee replacement.  Hence, resolving 
reasonable doubt in the Veteran's favor, the disability picture 
for the period from June 1 to October 18, 2000 most nearly 
approximates severe post operative residuals.  Accordingly, a 
temporary total rating is granted for the period from June 1, 
2000 to October 18, 2000.  In extending the temporary total 
rating, the Board finds that the need for additional 
convalescence stemmed from the November 1999 surgery.  See 
38 C.F.R. § 4.30(b)(2).  

Evaluation of status post right knee replacement

Service connection for a right knee disability was originally 
granted in a March 1995 rating decision.  The Veteran was 
assigned a noncompensable evaluation under Diagnostic Code 5257.  
The Veteran's right knee disability has been variously evaluated 
since that time.  The Veteran underwent a right total knee 
arthroplasty on October 19, 2000.  He was assigned a 100 percent 
evaluation for his right knee for the period from October 19, 
2000 to December 1, 2001.  

At the outset, the claims file includes extensive evidence 
covering a lengthy appeal period.  The Veteran has been assigned 
a 100 percent evaluation for significant portions of the appeal 
period based on surgical or other treatment necessitating 
convalescence as well as pursuant to Diagnostic Code 5055.  
Considering the decision above, a 100 percent evaluation will 
have been assigned for the period from April 30, 1997 to December 
1, 2001.  Thus, the Board will not discuss medical evidence 
relating to that period in detail.  Rather, the Board will focus 
its discussion on the period following the October 2000 right 
knee replacement where the Veteran was receiving less than a 100 
percent evaluation.  That is, from December 1, 2001 to the 
present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that staged ratings are also 
appropriate for an increased rating claim that is not on appeal 
from the assignment of an initial rating when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"portray[ed] (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

Knee replacement (prosthesis) is evaluated as follows: for one 
year following implantation of prosthesis (100 percent); with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity (60 percent); with intermediate degrees 
of residual weakness, pain or limitation of motion rate by 
analogy to diagnostic codes 5256, 5261, or 5262.  The minimum 
rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Ankylosis of the knee is evaluated as: extremely unfavorable, in 
flexion at an angle of 45 degrees or more (60 percent); in 
flexion between 20 and 45 degrees (50 percent); in flexion 
between 10 and 20 degrees (40 percent); favorable angle in full 
extension, or slight flexion between 0 and 10 degrees (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5256.

A 40 percent evaluation is warranted when extension is limited to 
30 degrees; a 50 percent evaluation is warranted when extension 
is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

A 40 percent evaluation is also warranted when there is nonunion 
of the tibia and fibula with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Following his convalescent rating and one year 100 percent 
evaluation pursuant to Diagnostic Code 5055, the Veteran was 
assigned a 30 percent evaluation effective December 1, 2001.  
This is the minimum evaluation available under that diagnostic 
code.  

At a January 2002 VA examination, the Veteran reported that he 
had never regained full function or been pain free following the 
knee replacement.  He reported pain every hour of every day.  
Pain medications reportedly provided only minimal benefit.  The 
appellant reported experiencing a frequent loss of knee strength, 
resulting in the joint giving out in the normal direction and 
potentially a fall.  To help minimize this problem the appellant 
stated that he wore a knee brace most of the time when he was on 
his feet.  There was no particular pattern to this giving out of 
the knee except that it was in the normal direction and not in a 
lateral or medial or posterior direction.  As a result of his 
symptoms the appellant claimed that he did not engage in any 
physical activities save for riding a stationary bicycle.  

Physical examination in January 2002 showed no current swelling.  
There was mild instability in the form of a slightly positive 
drawer sign and very slight clicking and movement in lateral and 
medial directions.  Range of motion was almost complete from 0 to 
120 degrees.  X-rays showed a right total knee arthroplasty; the 
migration of a surgical screw as part of anterior cruciate 
ligament repair; and a healed right proximal fibula fracture.  
The diagnosis was status post right knee arthroplasty with 
complaints of chronic pain and occasional instability.  

VA treatment records dated in June and July 2002 showed the 
Veteran walking better with his knee brace.  

A September 2002 VA radiology report showed a total knee 
replacement on the right with healed proximal fibula fracture; 
otherwise, unremarkable knees.

At an October 2002 orthopedic consultation, it was noted that the 
Veteran walked with a slight limp favoring the right knee.  He 
could not stoop or duck walk.  He had no problem mounting and 
dismounting the examining table.  Range of right knee motion was 
from 0 to 115 degrees.  Lateral medial stability was intact.  
There was very slight anterior drawer sign, about a grade 1, but 
it was basically stable.  Patellofemoral tracking was accurate.  
Recent x-rays were described as unremarkable showing that right 
knee prosthetic components remained well fixed and in proper 
alignment.  

At an August 2003 VA examination, the Veteran reported that since 
his knee replacement he continued to have pain, but primarily in 
the distal femur.  The appellant also reported weakness relative 
to the other side, and muscle wasting.  He reported that his pain 
and stiffness was worse with exercise.  

Range of motion studies showed full extension and 115 degrees of 
flexion.  The joint was laterally stable, but did demonstrate a 
slightly positive drawer sign at 90 degrees.  The mid thigh of 
the right leg was measured as a circumference of 16.5 inches, 
while at the same level on the left side the left thigh measured 
a circumference of 17.0 inches.  The examiner left the room with 
the Veteran and they walked at least 100 yards around the 
hallways of the hospital for somewhere between five and ten 
minutes.  On re-examination, the examiner found no change in any 
swelling parameter.  In both cases there was no swelling and no 
change in his range of motion or stability.

The examiner noted that the new knee joint no longer carried the 
burden of the osteoarthritis that was the probable cause for the 
removal of his prior joint.  Subsequent x-rays were very normal, 
suggesting that the procedure was successful and that his 
recovery from the procedure should be expected to be relatively 
complete.  The examiner noted that this was largely dependent 
upon the appellant's effort in the physical therapy process and 
his willingness to endure some pain during that process.  Given a 
very functional prosthesis and almost complete stability of the 
joint and minimal range of motion impairment, it was the 
examiner's opinion that the Veteran's current level of disability 
from this condition should be considered very low.

In an addendum, the examiner noted that during the lengthy walk 
around the hospital hallways, the Veteran had a very normal gait, 
but at a relatively slow speed.  The Veteran was unwilling to try 
to go any faster or any further than they walked.  There was no 
limping or signs of pain during the walk.

At a February 2007 VA examination, the Veteran reported medial, 
lateral, inferior, and superior pain to the right knee 
prosthesis.  He also complained of right thigh pain, as well as 
cramping in the right calf, foot, and toes.  The examiner noted, 
however, that the Veteran had low back problems.  The examiner 
noted that the Veteran was employed as a food service supervisor 
and had done this for the past one to two years.  The Veteran 
reported that his knee did affect his usual occupation in that he 
was up and down from the desk all day.  The appellant stated that 
he could not participate in sports with his children.  He denied 
flare-ups.  He reported using a right knee brace but denied using 
a cane in terms of an assistive device.  

Right knee motion was from 0 to 110 degrees.  The last ten 
degrees of extension and the last ten degrees of flexion were 
with pain.  The range of motion was not additionally limited 
following repetitive use during the examination.  Both knees were 
stable to varus and valgus stressing, and on Lachman's and drawer 
tests.  There was one centimeter of anterior play in the right 
knee.  X-rays performed in September 2006 were noted to show a 
total knee replacement with no evidence of hardware failure or 
loosening.

VA primary care note dated in October 2007 indicates the Veteran 
was seen with complaints related to his right knee.  The 
appellant stated that his prosthesis felt loose and more painful.  
Objectively, the examiner did not appreciate any inflammation.  
It was noted that the Veteran could reproduce the clicking.  The 
assessment was knee buckling.  

The Veteran was seen in the VA orthopedic clinic in December 
2007.  He reported increased knee problems.  He did not use a 
cane and could walk only about 50 to 100 yards before having 
pain.  He avoided stairs and if he had to climb stairs he did so 
one step at a time.  He described right leg and foot tingling, 
and asserted that his leg felt weak.  He reported that his right 
knee felt unstable.  He reported wearing a knee sleeve, and 
stated that he did well with the knee brace but hated depending 
on it.  It was noted that he was very active socially and was on 
his feet all the time at work.  

On physical examination, the Veteran walked with an antalgic 
gait, favoring the right side.  Right thigh and calf muscle mass 
was visibly less than the left.  Range of knee motion was from 0 
to 105 degrees without pain.  In full extension, he had +1 laxity 
to valgus stress opening medially; +1 anterior and posterior 
drawer tests; and a Lachman's test was positive.  There was 
minimal pain with manipulation of the knee.  There was mild 
effusion.  Strength testing on the right was 4-/5 for the 
quadriceps, 4/5 for hamstrings, and 4+/5 for extensor hallucis 
longus, flexor hallucis longus, anterior tibia.  Radiographs of 
the right knee showed no evidence of any changes since prior exam 
about two years ago.  There were no signs of excessive 
polyethylene wear and the implants appeared well aligned.  An 
anterior cruciate ligament screw for the femoral side of the 
graft was out laterally and post but unchanged in position from 
prior exams.  

The impression was right knee pain, instability, and right leg 
weakness following multiple knee surgeries including a right knee 
replacement.  The examiner did not see any evidence of loosening 
of the right knee.  He noted some instability which might be 
corrected by polyethylene exchange or revision to the posterior 
stabilized component.  The examiner opined that the knee brace 
afforded the Veteran some level of acceptable function.  He 
recommended continued rehabilitation to strengthen the muscles 
around the knee.  

A VA orthopedic noted dated in April 2008 indicates the Veteran 
was seen with complaints of right knee pain.  He reported that 
over the last year he felt that his knee had been giving out when 
ambulating.  He had been wearing a hinged knee brace which had 
worn out.  Objectively there was a slight antalgic gait.  Range 
of motion was from 0 to 120 degrees.  Lachman's was negative.  
The knee opened slightly with valgus stress in extension, as well 
as in 30 degrees, but was within normal limits.  Imaging showed a 
femoral anterior cruciate ligament screw in the soft tissues 
laterally.  There was no obvious poly wear.  A bone scan was 
recommended to evaluate for loosening of the tibial component.  

VA orthopedic note dated in May 2008 indicates that the bone scan 
was negative for loosening of components.  Objective findings 
were similar to those recorded in April.  The assessment was 
right knee pain status post right total knee arthroplasty.  The 
examiner noted that they could consider injecting the knee.  The 
other option was to change out the poly for slightly thicker 
poly.  

An orthopedic note dated June 26, 2008 indicates that the 
Veteran's knee was recently giving him problems.  He described 
diffuse pain.  On physical examination, the anterior cruciate 
ligament screw appeared to be out of the bone, but it was not 
palpable.  The knee was stable to varus and valgus stress, but 
there was substantial laxity with testing.  The appellant was 
stable to anterior and posterior translation, and he walked 
without any noticeable limp.  Laboratory tests revealed an 
elevated C-reactive protein.  Bone scan revealed no obvious 
loosening of the total knee component.  Given elevated infection 
values, the Veteran was given one month of Bactrim.  If the pain 
improved, then the Veteran was likely infected.  Otherwise, the 
examiner thought the pain was probably stemming from some mild 
instability secondary to polyethylene wear.  He anticipated the 
Veteran would likely need a revision with exchange of the 
polyethylene liner.  

An orthopedic note dated in March 2009 shows continued complaints 
of right knee pain.  Impression was inappropriate polyethylene 
spacer in the right total knee arthroplasty.  The examiner 
indicated that he thought the Veteran would benefit from 
undergoing revision and poly exchange.  X-rays of the right knee 
taken in May 2009 showed right knee total arthroplasty without 
evidence of prosthetic complication.  

A VA orthopedic note dated in January 2010 indicates complaints 
of increasing right knee problems.  Physical examination revealed 
obvious instability and pain.  The Veteran limped when he walked.  
Same day x-rays showed some femoral loosening and certainly wear 
of the plasty.  The Veteran wanted a revision scheduled in July 
2010.  

As discussed below, the Board is remanding the issue of whether 
an evaluation greater than 30 percent is warranted for post 
operative residuals of a right knee replacement for the period 
since June 26, 2008.  Thus, the Board will limit this decision to 
the period prior to that date.  

On review, there is neither evidence of right knee ankylosis nor 
evidence that right knee extension was limited to 30 degrees.  
The Board acknowledges that the Veteran wore a knee brace; 
however, the objective evidence, to include x-ray findings, did 
not show any evidence of tibia or fibula nonunion.  Thus, an 
evaluation greater than 30 percent is not warranted under 
Diagnostic Codes 5256, 5261, or 5262.  The Board considered the 
Veteran's complaints of significant pain and functional 
impairment, but does not find objective findings sufficient to 
support a higher evaluation due to pain on motion or other 
factors.  The August 2003 VA examiner indicated that the 
prosthesis was very functional and the disability level was 
described as "low".  The preponderance of the evidence shows 
that the Veteran had acceptable function with the use of a knee 
brace.  

In determining whether a 60 percent evaluation is warranted under 
Diagnostic Code 5055, the Board acknowledges the December 2007 
impression of right knee pain, instability and leg weakness 
following multiple knee surgeries.  These findings, however, were 
not described as "severe", and range of motion and strength 
were not significantly limited on objective testing.  There was 
no evidence of severe muscle atrophy such as that which would be 
expected where a joint is severely painful and not used due to 
pain.  In light of the objective evidence of record dating prior 
to June 26, 2008, the preponderance of the evidence is against 
finding severe painful motion or weakness.  Hence, prior to June 
26, 2008, the benefit sought on appeal is denied.  

Whether an evaluation greater than 30 percent is warranted for 
the period beginning on and after June 26, 2008 is discussed in 
the remand portion below.  


ORDER

Entitlement to a temporary total rating from June 1 to October 
18, 2000, pursuant to 38 C.F.R. § 4.30, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

For the period from December 1, 2001 to June 25, 2008, 
entitlement to an evaluation greater than 30 percent for post 
operative residuals of a total right knee replacement is denied.




REMAND

As discussed above, a VA orthopedic record dated June 26, 2008 
indicates that the Veteran would likely need a revision of his 
knee replacement.  A VA record dated in January 2010 indicates 
that the Veteran had obvious instability and x-rays showed 
loosening of the hardware.  The Veteran requested to schedule his 
revision for July 2010.  It is unclear whether the Veteran has 
undergone additional knee surgery.  

Considering the objective evidence of worsening, the Board finds 
that additional VA examination is needed.  See 38 C.F.R. § 3.327 
(2009); Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to 
assist includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran).

On review, VA medical center records were most recently printed 
in July 2010.  VA records dated since then should be printed and 
added to the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA medical 
records pertaining to the Veteran's right 
knee disability for the period from July 
2010.  All records obtained or responses 
received should be associated with the 
claims file.  If the RO/AMC cannot locate 
such records, it must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO/AMC must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA joints examination by 
an orthopedist.  The claims folder and a 
copy of this REMAND are to be made 
available for the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating knee disabilities, the 
orthopedist is to provide a detailed 
review of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of his service-connected 
post operative residuals of a total right 
knee replacement.  The examiner is to 
address whether there is objective 
evidence of severe painful motion or 
severe weakness in the right lower 
extremity.  A complete rationale for any 
opinions expressed must be provided.  The 
examiner is requested to append a copy of 
their Curriculum Vitae to the examination 
report.

3.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.

4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of what evaluation is warranted for post 
operative residuals of a total right knee 
replacement for the period beginning on 
and after June 26, 2008.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


